Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/02/2021 is acknowledged.  The traversal is on the ground(s) that claim 14 should be included in group I.  Applicant's argument is persuasive with respect to claim 14.Therefore the elected invention of Group I has been modified to include claims 1, 14, 24-31, 36, and 38-43.
The requirement is still deemed proper and is therefore made FINAL.
Claims 32-34, 44, and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2021.
Claims 1, 14, 24-31, 36, and 38-43 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14, 24-31, 36, and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:  “An isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR) comprising the amino acid sequence of SEQ ID NO: 20, 22, 24, 26, 28, 30, 32, or 34”
The claim recites, “an isolated nucleic acid…comprising the amino acid sequence of ….” A person of ordinary skill in the art would recognize that an isolated nucleic acid sequence comprises a nucleotide sequence, not an amino acid sequence.  However, the scope of the claim suggests that the nucleic acid comprises an “amino acid sequence..”  It would be remedial to amend the claim to recite: An isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR), wherein the CAR comprises the amino acid sequence of SEQ ID NO: 20, 22, 24, 26, 28, 30, 32, or 3
Claim 25 recites the following:
25. (Original) The vector of claim 24, wherein the vector is selected from the group consisting of a DNA vector, an RNA vector, a plasmid vector, a cosmid vector, a herpes virus vector, a measles virus vector, a lentivirus vector, adenoviral vector, or a retrovirus vector, or a combination thereof.
The metes and bounds of the vector recited in the instant claim is indefinite since it unclear if the group the vector is selected from the group is limited to “a DNA vector, an RNA vector, a plasmid vector, a cosmid vector, a herpes virus vector, a measles virus vector, a lentivirus vector, adenoviral vector,” or “a retrovirus vector,” or “combinations thereof.”
It would be remedial for applicants to amend the claim to recite the following:
	25. The vector of claim 24, wherein the vector is selected from the group consisting of a DNA vector, an RNA vector, a plasmid vector, a cosmid vector, a herpes virus vector, a measles virus vector, a lentivirus vector, adenoviral vector, and
Claim 36 recites the phrase “anti-tumor effective amount,” the scope of this phrase is indefinite because the “effective amount” would be an amount relative to the type of tumor that is treated.  A person of ordinary skill in the art would not be reasonable apprised of the scope of the claimed invention.
Regarding claim 43, the phrase "includes" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, the use of parentheses in the claim renders the scope of the claim indefinite, because it is unclear if the scope of the claim is limited to those limitations enclosed by the parentheses.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 43 recites the broad recitation “pharynx cancer”, and the claim also recites in parenthesis “tongue, mouth, pharynx, head and neck” which is the narrower statement of the range/limitation. (Note also the inclusion of the term “pharynx,” when limiting the term pharynx cancer). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  There are multiple examples of the inclusion of a broad limitation together with a narrow limitation in this claim.
Claims 14, 24-31, 38-43 are also rejected as being dependent upon rejected base claim. (It is noted that prior art is not applied to claims 38-43 due to the ambiguity associated with these claims.)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 28-31, 36, and 38-43 are rejected under 35 U.S.C. 101 because the claims encompass non-patentable subject matter. 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 28-31, 36, and 38-43 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 28 recites “a cell,” and claim 31 recites wherein the cell is a “human cell.” Claim 28 recites “a cell comprising a vector.”  However, there is no indication that the cell is “isolated.” According to the specification as filed, page 15, ¶ 3, it states that an embodiment of the invention includes methods for generating a persisting population of genetically engineered T cells in a human.  Therefore, the scope of claims 28-31, in light of the specification, includes wherein the genetically modified cell in within the context of a human.  The claims therefore read on a human organism, and are excluded from the scope of patentable subject matter under 35 USC 101.
Additionally, claims 36 and 38-43 recite the phrase “wherein the T cells are T cells of a human having a cancer.”  The scope of the T cell suggests that is located within the context of “a human having a cancer.”  The term “having a cancer,” also suggests that the T cell is present in a human “having a cancer.”  Claim 38 recites similar language, “wherein the T cells are T cells of a human having a hematological cancer.”   Therefore, the scope of claims 36 and 38-43, in light of the specification, includes wherein the genetically modified cell in within the context of a human.  The claims therefore read on a human organism, and are excluded from the scope of patentable subject matter under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,14, and 24-31 is/are rejected under 35 U.S.C. 103 as being obvious over Schneider et al. (Published online 2017 May 16; see IDS 09/08/2021, reference #2) and Chen et al. WO2016/033570A1.
The applied; reference has a common author with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the 
Regarding claims 1, and 14, Schneider et al. describe the construction of CARs targeting CD19 and CD20.  The anti-CD19 CAR construct was generated by linking single chain fragment variable region of monoclonal antibody FMC-63 (CD19) of Leu-16 (CD20) in frame to CD8 hinge and transmembrane domain, the 4-1BB (CD137) signaling domain and the CD3 zeta signaling domain, see Figure 1 of this reference.  The structure of the prior art anti-CD19 CAR has the same structure as the construct described in the specification as filed at Figure 1.  
See the prior art Figure 1:

    PNG
    media_image1.png
    81
    312
    media_image1.png
    Greyscale

Figure 1 of the instant application describes the CAR constructs of the instant application as having the following structure: 

    PNG
    media_image2.png
    282
    668
    media_image2.png
    Greyscale

Regarding claims 36, and 38-43 Schneider et al. teach that a composition comprising genetically modified T cell comprising a vector expressing the CAR causes cytolysis of CD19-expressing cancer cells, and further results in in vivo tumor regression, see Figures 4 and 6.
Regarding claims 24-31, Schneider et al. describe lentiviral vectors used to express the anti-CD19 CAR sequences, wherein the construct comprises a human EF-1a promoter, and the CAR construct was codon optimized, see page 3, 1st full ¶. The constructs were transfected into primary human CD8+ T cells. (Page 3, 2nd
Chen et al. recites a chimeric antigen receptor for CD19 (Claim 44, Example 3), and that is derived from CD8, such as CD8 alpha, can be used as a transmembrane domain (see ¶ [0224]), comprising an intracellular domain derived from 41BB (CD137), and a signaling domain derived from CD3-zeta (see claims 46, 49-50 of this document).  Chen et al. further teach a genetically modified T cell comprising a vector expressing the chimeric antigen receptor was effective in causing cytolysis of CD19-expressing cancer and in vivo tumor regression (Figure 13 and 17 of Chen et al.).
Regarding claims 24-25, Chen et al. teach wherein the vector construct is a lentiviral vector, see page 66, ¶ [0279].
Regarding claims 28-31 Chen et al. teach wherein the T cells are CD8+, see page 70, the cells could be obtained from human patients, see page 63, ¶ [0269].
Schneider et al. and Chen et al. do not explicitly disclose the exact nucleic acid sequence of the constructs encoding the CAR sequences of SEQ ID NO: 20, 22, 24, 26, 28, 30, 32 or 34.  However, it is clear that the overall structure of the anti-CD19 CAR of these references is identical to the anti-CD19 CAR of the instant invention.
Absent evidence to the contrary, since the prior art CAR constructs are known in the art to be useful to cause cytolysis of CA19 expressing cancer cells, and result in tumor regression in vivo, it would have been obvious to a person of ordinary skill in the art at the effective filing date to have obtained other CAR constructs with the same or similar function by routine experimentation.  Absent unexpected properties associated with the particular sequences of SEQ ID NO: 20, 22, 24, 26, 28, 30, 32 or 34, a person of ordinary skill in the art following the teachings of Schneider et al. or Chen et al. could have easily conceived the cited sequences.  Moreover, as per MPEP 2144.05.II.A.  "[W]here the general conditions of a claim are disclosed in the prior art, 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633